Citation Nr: 0901329	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-10 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel






INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1951 to October 1953.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which denied the veteran's claim of 
entitlement to TDIU.  

Issues not on appeal

Rating decisions in February 2006 and August 2006 denied the 
veteran's claim of entitlement to service connection for 
vertigo on both a direct and secondary basis.  To the Board's 
knowledge, the veteran has not disagreed with these 
decisions.  
The matter of service connection for vertigo is therefore not 
in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include: 
bilateral hearing loss, rated 60 percent disabling; and 
tinnitus, rated separately at 10 percent disabling.              
A combined 60 percent disability rating is in effect.

2.  The medical and other evidence of record do not 
demonstrate that the veteran's service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for TDIU.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his TDIU claim in a letter from 
the RO dated September 25, 2006, which informed the veteran 
of the necessity of evidence "that your service-connected 
disability or disabilities are sufficient, without regard to 
other factors, to prevent you from performing the mental 
and/or physical tasks required to get or keep substantially 
gainful employment." The veteran was also informed that an 
award of TDIU required one service-connected disability 
ratable at 60 percent or more; or two or more service-
connected disabilities, at least one ratable at 
40 percent with a combined disability rating of 70 percent or 
more.  See the September 2006 VCAA letter, page 6.   

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
September 2006 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the letter that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military and VA Medical Centers.  The 
veteran was also advised in the letter that a VA examination 
would be provided if necessary to decide his claim.  With 
respect to private treatment records, the September 2006 
letter informed the veteran that VA would make reasonable 
efforts to obtain non-Federal evidence.  Included with the 
September 2006 letter was a copy of VA Form 21- 4142, 
Authorization and Consent to Release Information, and the 
letter asked that the appellant complete this release so that 
VA could obtain these records.

The September 2006 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA cannot get the evidence, we will notify you.  It is 
your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  

The veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the September 2006 VCAA letter, page 2: "If there is any 
other evidence or information that you think will support you 
claim, please let us know. If the evidence is in your 
possession, please send it to us." [The Board observes that 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendment, 
which applies to applications for benefits pending before VA 
on, or filed after, May 30, 2008, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).]  



There has been a significant Court decision concerning the 
VCAA which is pertinent to the veteran's claim.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in the above-referenced September 2006 VCAA letter.  In 
any event, because the veteran's claim is now being denied by 
the Board, elements (4) and (5) are moot.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's VA treatment 
records.  Further, the veteran was afforded a VA examination 
in September 2006.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran and his representative have been 
afforded the opportunity to present evidence and argument in 
support of his claim.  He has declined the option of a 
personal hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

TDIU - in general

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  See 38 C.F.R. § 4.16(a) (2008).
The Court noted the following standard announced by the 
Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975):

        It is clear that the claimant need not be a total 
'basket case' before 
        the courts find that there is an inability to engage in 
substantial gainful 
        activity.  The question must be looked at in a practical 
manner, and mere 
        theoretical ability to engage in substantial gainful 
employment is not a 
        sufficient basis to deny benefits.  The test is whether 
a particular job is 
        realistically within the physical and mental 
capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.         See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).

Schedular basis

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2008).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

Extraschedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Analysis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained below, in this case only 
the schedular basis need be considered.

Schedular basis

The veteran is service-connected for bilateral hearing loss, 
rated 60 percent disabling; and tinnitus, rated separately at 
10 percent disabling.  A combined 
60 percent disability rating is in effect.  The veteran's 
contention is that these two service-connected disabilities, 
alone, cause him to be unemployable.

The veteran meets the criteria for schedular consideration of 
TDIU, because he has two disabilities affecting a single body 
system [hearing loss and tinnitus] with the combined rating 
being 60 percent.

For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that the veteran's two 
disabilities, alone, do not foreclose his ability to follow a 
substantially gainful occupation.  

The veteran's application for TDIU benefits indicates that he 
last worked full time in 1990 as a superintendent of a street 
department.  The veteran indicated that he left his last job 
because of his service-connected disability.  See the 
veteran's September 2006 Application for Increased 
Compensation Based on Unemployability.  

After reviewing the veteran's claims file, medical history, 
and recent audio examinations, the September 2006 VA examiner 
indicated the following:

Either with or without amplification [the veteran's] 
hearing loss alone would most likely moderately affect 
vocational potential or limit participation in some work 
activities.  This veteran's tinnitus likely does not 
impact his ability to obtain/maintain gainful employment 
in jobs for which he is skilled.  

See the September 2006 VA examiner's report, page 4.  

The veteran has provided no medical evidence contrary to the 
findings of the September 2006 VA examiner.  

Also of interest is a statement of the veteran dated February 
26, 2004: "Former employees have also commented about my 
asking them to repeat instructions several times before I 
could hear them."  This statement indicates that the veteran 
experienced some difficulty with his hearing in a job 
setting; however, it does not indicate that the veteran could 
not communicate with his employees or otherwise perform the 
job due to his service-connected hearing loss/tinnitus.   

Further, VA outpatient treatment records on file indicate 
that the veteran currently receives treatment for multiple 
non-service-connected disabilities such as hypertension, 
insulin-dependent diabetes mellitus, congestive heart 
failure, and coronary artery disease.  Additionally, the VA 
treatment records indicate that veteran is bound to a 
wheelchair.  In determining whether unemployability exists, 
consideration may not be given to any impairment caused by 
non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2008).  

Therefore, the Board may only consider the veteran's service-
connected disabilities - in this case, bilateral hearing loss 
and tinnitus alone - in determining whether total 
unemployability exists.  As noted above, the only medical 
evidence of record that discusses the veteran's service-
connected disabilities' impact on the veteran's employability 
is the September 2006 VA examiner's report, which makes no 
indication that the veteran is unable to obtain gainful 
occupation on account of his hearing disabilities alone.

The Board does not in any way disagree that the veteran's 
service-connected hearing disabilities limit his 
employability.  The Board believes, however, that the 
symptomatology associated with the service-connected 
disabilities is appropriately compensated via the combined 60 
percent rating which is currently assigned.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed,  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

The question to be answered in this case is whether the 
veteran is precluded from securing and following a 
substantially gainful occupation due to his hearing loss and 
tinnitus.  As discussed above, the answer is in the negative. 
The evidence of record, taken as a whole, portrays the 
veteran as having employment-related problems caused by his 
service-connected hearing deficiencies.  However, the 
evidence does not indicate that he cannot engage in 
substantially gainful employment die to such problems.    

Extraschedular basis

Referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008) in TDIU claims only applies to those TDIU 
claims that do not meet the percentage standard set forth in 
38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b). 

38 C.F.R. § 4.16 (b) does not have to be addressed by the 
Board in the instant case.  This is because 38 C.F.R. § 4.16 
(a) is applicable to the veteran's service-connected 
disabilities for consideration of TDIU.  See Stevenson v. 
West, 17 Vet. App. 91 (1999); Beaty v. Brown, 6 Vet. App. 532 
(1994) citing McNamara v. Brown, 
14 Vet. App. 317 (1994) ["section 4.16(b) of title 38, Code 
of Federal Regulations, provides a discretionary authority 
for a TDIU rating in cases where § 4.16(a) does not apply." 
(Emphasis added)].  Therefore, the matter of the veteran's 
entitlement to TDIU does not warrant referral to the Director 
of the VA Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 4.16(b).

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for TDIU.  The benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to TDIU is denied.



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


